— Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered May 23, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Inasmuch as the defendant failed to object to the trial court’s charge or to request further instructions, the claimed errors were not preserved for appellate review as a matter of law (see, People v Thomas, 50 NY2d 467, 473-474). Furthermore, the defendant’s sentence was neither harsh nor excessive. Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.